            Case 1:19-cv-10780-LTS Document 2 Filed 04/19/19 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

                                                        )
 INTERNATIONAL FOREST PRODUCTS LLC,                     )
                                                        )      CIVIL ACTION
                        Plaintiff,                      )      NO.
                                                        )
                v.                                      )
                                                        )
 WILKEY WILLISON,
                                                        )
                        Defendant.                      )
                                                        )

                PLAINTIFF’S CORPORATE DISCLOSURE STATEMENT

       Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, Plaintiff, International Forest

Products LLC (“International Forest Products”), hereby makes the following disclosures:

       1.      International Forest Products is a Delaware limited liability company.

       2.      IFP Enterprises LLC and IFP Holdings Corporation own 100% of the equity in

International Forest Products. IFP Enterprises LLC is owned by Kraft Enterprises LLC. IFP

Holdings Corporation is the managing member of International Forest Products. No publicly held

corporation owns ten percent or more of the membership of International Forest Products.
         Case 1:19-cv-10780-LTS Document 2 Filed 04/19/19 Page 2 of 2



                                  Respectfully submitted,

                                  INTERNATIONAL FOREST PRODUCTS
                                  LLC

                                  By its attorneys,

                                  /s/ Brandon L. Bigelow
                                  Brandon L. Bigelow (BBO# 651143)
                                  bbigelow@seyfarth.com
                                  Caleb J. Schillinger (BBO# 676592)
                                  cschillinger@seyfarth.com
                                  Michael E. Jusczyk (BBO# 669893)
                                  mjusczyk@seyfarth.com
                                  SEYFARTH SHAW LLP
                                  Seaport East
                                  Two Seaport Lane, Suite 300
                                  Boston, MA 02210-2028
                                  Telephone: (617) 946-4800
                                  Facsimile: (617) 946-4801

                                  John P. Phillips (Motion for Admission Pro Hac
                                  Vice Forthcoming)
                                  Texas Bar No. 24083659
                                  jphillips@seyfarth.com
                                  SEYFARTH SHAW LLP
                                  700 Milam Street, Suite 1400
                                  Houston, TX 77002
                                  Telephone: (713) 225-2300
                                  Facsimile: (713) 225-2340

Dated: April 19, 2019




                                       2
